DETAILED ACTION
This action is in response to the initial filing dated 11/23/2020.  Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 11/23/2020, 2/17/2021 and 6/7/2022 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 11/23/2020.  These drawings are acceptable.

Claim Objections
Claims 1-16 contain the following informalities:  
Claim 1 recites the limitation “and cavity” in line 2.  It appears that the limitation of “and cavity” should be “and a cavity”. 
Claim 15 recites the limitation “and cavity” in line 2.  It appears that the limitation of “and cavity” should be “and a cavity”. 
Claim 16 recites the limitation “and cavity” in line 2.  It appears that the limitation of “and cavity” should be “and a cavity”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: an actuating means in claim 4, claim 15 and claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 8276833).
Regarding claim 1, the Cheng et al. reference discloses a liquid flow regulation device (1) comprising: a body (10) having an inlet opening (14) and an outlet opening (152) and [a] cavity (13) between the inlet and outlet openings; and, an actuating means (it is considered that the combination of a button 20 and a cam 30 constitute the actuating means) disposed in the cavity (see figure 3) configured to start and stop the flow of liquid through said liquid flow regulation device, wherein the actuating means is configured to be moved in a first direction (the end 22 of the button 20 is pressed towards the body 10 in order to operate the button 20) to start a flow of liquid through said device and in the first direction to stop the flow of liquid through said device (the operation of the button 20 causes the cam 30 to be rotated into a desired position including a position that prevents a flow of fluid from the inlet 14 to the outlet 152, as depicted in figure 5 and a position that permits a flow of fluid from the inlet 14 to the outlet 152, as depicted in figure 16C).
In regards to claim 2, the Cheng et al. reference discloses wherein the cavity (13) has a longitudinal axis (it is considered that the line B-B lies on the longitudinal axis of the cavity 13 as depicted in figure 3) that is perpendicular to an axis of the device (it is considered that the line C-C lies along the axis of the device that extends from the inlet 14 to the outlet 152 as depicted in figure 3) extending from the inlet opening to the outlet opening.  
In regards to claim 4, the Cheng et al. reference discloses wherein the actuating means comprises an upper button (20) and a lower cam (30) (it is considered that the terms ‘upper’ and ‘lower’ are terms denoting the relative positions of the button and the cam, respectively, and it is considered that the button (20) and the cam (30) can be an ‘upper’ button and a ‘lower’ cam when the device is rotated 180 degrees from the orientation depicted in figure 3).  
In regards to claim 5, the Cheng et al. reference discloses wherein the lower cam (30) comprises a surface (32; see figure 11B) with a configuration formed by one or more ramps (322), stops (it is considered that the sides of the ramps 322 defines stops), and gaps (considered the gaps between the ramps 322), and wherein the upper button (20; see figure 10A) has a lower surface (it is considered that the surface having the projections 211 with ramps 212 and 213 is a ‘lower’ surface when the button 20 is rotated 180 degrees from the orientation depicted in figure 10A) with a complementary configured configuration formed by one or more ramps (212, 213), stops (it is considered that the side walls of the projections 211 that face the other projections 211 constitute stops), and gaps (it is considered that the spacing between adjacent projections 211 defines gaps as depicted in figure 10A).  
In regards to claim 7, the Cheng et al. reference discloses a spring (40) urging the lower cam (30) towards the upper button (20).  
In regards to claim 8, the Cheng et al. reference discloses wherein the lower cam (30) comprises a body with a through hole (352) that in an alignment configuration, allows the flow of liquid, from the inlet opening, through the cavity, and out of the flow regulation device at the outlet opening (see at least col. 5, lines 33-50).  
Regarding claim 15, the Cheng et al. reference discloses a liquid flow regulation device (1) comprising: a body (10) having an inlet opening (14) and an outlet opening (152) and [a] cavity (13) between the inlet and outlet openings, wherein the cavity has a longitudinal axis (it is considered that the line B-B lies on the longitudinal axis of the cavity 13 as depicted in figure 3) that is perpendicular to an axis of the device (it is considered that the line C-C lies along the axis of the device that extends from the inlet 14 to the outlet 152 as depicted in figure 3) extending from the inlet opening to the outlet opening; and, an actuating means (it is considered that the combination of a button 20 and a cam 30 constitute the actuating means) disposed in the cavity configured to start and stop a flow of liquid through said liquid flow regulation device, wherein the actuating means comprises an upper button (20) and a lower cam (30) (it is considered that the terms ‘upper’ and ‘lower’ are terms denoting the relative positions of the button and the cam, respectively, and it is considered that the button (20) and the cam (30) can be an ‘upper’ button and a ‘lower’ cam when the device is rotated 180 degrees from the orientation depicted in figure 3), wherein the lower cam comprises a through hole (352) for liquid to pass therethrough (see at least col. 5, lines 33-50) and a surface (32; see figure 11B) with a configuration formed by one or more ramps (322), stops (it is considered that the sides of the ramps 322 defines stops), and gaps (considered the gaps between the ramps 322), and wherein the upper button (20; see figure 10A) has a lower surface (it is considered that the surface having the projections 211 with ramps 212 and 213 is a ‘lower’ surface when the button 20 is rotated 180 degrees from the orientation depicted in figure 10A) with a complementary configured configuration formed by one or more ramps (212, 213), stops (it is considered that the side walls of the projections 211 that face the other projections 211 constitute stops), and gaps (it is considered that the spacing between adjacent projections 211 defines gaps as depicted in figure 10A).

Claim(s) 1, 2, 4-7, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 5456448).
Regarding claim 1, the Chou reference discloses a liquid flow regulation device (see figure 7 and figure 8) comprising: a body (4) having an inlet opening (see the inlet opening in the annotated figure 7 below) and an outlet opening (see the outlet opening in the annotated figure 7 below) and cavity (see the cavity in the annotated figure 7 below) between the inlet and outlet openings; and, an actuating means (it is considered that the upper button 19 and the lower cam 20 constitutes an actuating means) disposed in the cavity configured to start and stop the flow of liquid through said liquid flow regulation device (a fluid flow is permitted in the orientation depicted in figure 7 and a fluid flow is prevented in the orientation depicted in figure 8), wherein the actuating means is configured to be moved in a first direction (in the vertically downward direction) to start a flow of liquid through said device and in the first direction to stop the flow of liquid through said device.  

    PNG
    media_image1.png
    945
    805
    media_image1.png
    Greyscale

In regards to claim 2, the Chou reference discloses wherein the cavity has a longitudinal axis (see the longitudinal axis in the annotated figure 7 above) that is perpendicular to an axis (see the axis in the annotated figure 7 above) of the device extending from the inlet opening to the outlet opening.  
In regards to claim 4, the Chou reference discloses wherein the actuating means comprises an upper button (19) and a lower cam (20).  
In regards to claim 5, the Chou reference discloses wherein the lower cam (20) comprises a surface with a configuration (see figure 1 for the structural orientation of the lower cam 20) formed by one or more ramps (203), stops (202), and gaps (considered the radial spaces between the stops 202), and wherein the upper button (19) has a lower surface with a complementary configured configuration  (see figure 1 for the structural orientation of the upper button 20) formed by one or more ramps (191), stops (192), and gaps (considered the radial spaces between the stops 192).  
In regards to claim 6, the Chou reference discloses wherein the lower cam (20) comprises a center post (13) configured to receive a center cavity (considered the opening through the upper button 20) in the upper button (20).  
In regards to claim 7, the Chou reference discloses a spring (14; considered the spring in the annotated figure 7 above) urging the lower cam towards the upper button.
In regards to claim 9, the Chou reference discloses a gasket (see gasket in the annotated figure 7 above) comprising a first end (considered the radial outer circumferential surface of the gasket) and a second end (considered the radial inner circumferential surface of the gasket) and disposed between the inlet opening and the outlet opening (it is considered that the gasket is located longitudinally between the inlet opening and the outlet opening).
In regards to claim 11, the Chou reference discloses a moveable shaft (13) engaging the lower cam, the moveable shaft having an annular seal (23) configured to engage a seal seat (see the seal seat in the annotated figure 7 above) and to move between a blocking position (see the position depicted in figure 8) and a free position (see the position depicted in figure 7), and wherein in the blocking position the annular seal contacts the seal seat and prevents the flow of liquid passed the annular seal.  
In regards to claim 12, the Chou reference discloses a spring (see the spring in the annotated figure 7 above) biasing the moveable shaft in the blocking position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 5456448) in view of Chernak (US 3426798).
In regards to claim 13, the Chou reference does not disclose wherein moveable shaft further comprises a plurality of wings to provide space for the flow of liquid.
However, the Chernak reference teaches a valve assembly having a movable shaft (44) that includes a plurality of equally-spaced fins (46) in order to provide desirable control over the stream of liquid and the tendency of the liquid to spin or turn is eliminated (col. 3, lines 33-40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the movable shaft of the Chou reference with a plurality of equally-spaced fins (or wings) as taught by the Chernak reference in order to provide desirable control over the stream of liquid and the tendency of the liquid to spin or turn is eliminated.
In regards to claim 14, the combination of the Chou reference and the Chernak reference discloses wherein one or more of the wings (Chernak: 46) from the plurality of wings include an extension (Chernak: considered the longitudinal extension of the fins 46), the extension received in a slot (Chernak: 12) in the body of the device.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 5456448) in view of Jorgensen (US 8469052).
In regards to claim 3, the Chou reference does not disclose wherein the cavity has a longitudinal axis that is angled between 90 and 180 relative to an axis of the device extending from the inlet opening to the outlet opening.  
However, the Jorgensen reference teaches a valve assembly having a body (1) with an inlet port (at the end 17) and an outlet port (at the end 18) and a cavity (the shaft 10 extends through the cavity) and wherein the cavity has a longitudinal axis (the longitudinal axis of the cavity extends along the longitudinal axis of the shaft 10) that is angled between 90 and 180 relative to an axis of the device extending from the inlet opening to the outlet opening (see figure 1).
The substitution of one known element (the cavity having a longitudinal axis that is angled between 90 and 180 relative to an axis of the device extending from the inlet opening to the outlet opening as shown in Jorgensen) for another (the cavity having a longitudinal axis that is perpendicular to the axis extending from the inlet opening to the outlet opening as shown in Chou) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the cavity having a longitudinal axis that is angled between 90 and 180 relative to an axis of the device extending from the inlet opening to the outlet opening as shown in the Jorgensen reference would have yielded predictable results, namely, an adjustment on the fluid forces of the sealing member of the Chou reference in order to adjust the flow rate, the closing rate and the opening force needed to operate the liquid flow regulation device.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 5456448) in view of Chernak (US 3426798) and in view of Jorgensen (US 8469052).
Regarding claim 16, the Chou reference discloses a liquid flow regulation device (see figure 7 and figure 8) comprising: a body (4) having an inlet opening (see the inlet opening in the annotated figure 7 above) and an outlet opening (see the outlet opening in the annotated figure 7 above) and [a] cavity (see the cavity in the annotated figure 7 above) between the inlet and outlet openings; and, an actuating means (it is considered that the upper button 19 and the lower cam 20 constitutes an actuating means) disposed in the cavity configured to start and stop a flow of liquid through said liquid flow regulation device (a fluid flow is permitted in the orientation depicted in figure 7 and a fluid flow is prevented in the orientation depicted in figure 8), wherein the actuating means comprises an upper button (19), a lower cam (20), and a moveable shaft (13) engaging the lower cam, the moveable shaft having an annular seal (23) configured to engage a seal seat (see the seal seat in the annotated figure 7 above) and to move between a blocking position (see the position depicted in figure 8) and a free position (see the position depicted in figure 7), and wherein in the blocking position the annular seal contacts the seal seat and prevents the flow of liquid passed the annular seal, wherein the lower cam comprises a surface with a configuration (see figure 1 for the structural orientation of the lower cam 20) formed one or more ramps (203), stops (202), and gaps (considered the radial spaces between the stops 202), wherein the upper button has a lower surface with a complementary configured configuration (see figure 1 for the structural orientation of the upper button 20) formed by one or more ramps (191), stops (192), and gaps (considered the radial spaces between the stops 192).
Firstly, the Chou reference does not disclose wherein moveable shaft further comprises a plurality of wings to provide space for the flow of liquid.
However, the Chernak reference teaches a valve assembly having a movable shaft (44) that includes a plurality of equally-spaced fins (46) in order to provide desirable control over the stream of liquid and the tendency of the liquid to spin or turn is eliminated (col. 3, lines 33-40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the movable shaft of the Chou reference with a plurality of equally-spaced fins (or wings) as taught by the Chernak reference in order to provide desirable control over the stream of liquid and the tendency of the liquid to spin or turn is eliminated.
Secondly, the Chou reference of the combination of the Chou reference and the Chernak reference does not disclose wherein the cavity has a longitudinal axis that is angled between 90 and 180 relative to an axis of the device extending from the inlet opening to the outlet opening.  
However, the Jorgensen reference teaches a valve assembly having a body (1) with an inlet port (at the end 17) and an outlet port (at the end 18) and a cavity (the shaft 10 extends through the cavity) and wherein the cavity has a longitudinal axis (the longitudinal axis of the cavity extends along the longitudinal axis of the shaft 10) that is angled between 90 and 180 relative to an axis of the device extending from the inlet opening to the outlet opening (see figure 1).
The substitution of one known element (the cavity having a longitudinal axis that is angled between 90 and 180 relative to an axis of the device extending from the inlet opening to the outlet opening as shown in Jorgensen) for another (the cavity having a longitudinal axis that is perpendicular to the axis extending from the inlet opening to the outlet opening as shown in Chou) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the cavity having a longitudinal axis that is angled between 90 and 180 relative to an axis of the device extending from the inlet opening to the outlet opening as shown in the Jorgensen reference would have yielded predictable results, namely, an adjustment on the fluid forces of the sealing member of the Chou reference of the combination of the Chou reference and the Chernak reference in order to adjust the flow rate, the closing rate and the opening force needed to operate the liquid flow regulation device.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 10, the prior art of record does not disclose or suggest wherein the first end of the gasket corresponds to the body of the device, and wherein the second end of the gasket has a non-planar outer edge that is shaped to have an arc-shape, when viewed from the top, so that the body of the lower cam sits in the second end of the gasket in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 10234054), Del Castillo (US 8602058), Wang (US 6276659) and Wang et al. (US 5421552) disclose various fluid control valves that include an upper cam and a lower cam that interact to control the flow of fluid through a valve seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753 

/CRAIG J PRICE/Primary Examiner, Art Unit 3753